            Case 1:19-cv-03161-SAB                  ECF No. 14           filed 09/08/20    PageID.813 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON

                         GREGORY B.,
                                                                                                        Sep 08, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No.    1:19-CV-03161-SAB
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY                              )
               ADMINISTRATION,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 11, is DENIED.
              The decision of the Commissioner denying benefits is reversed. This matter is remanded to the Commissioner for further
              proceedings.
              Judgment entered in favor of Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       STANLEY A. BASTIAN                                    on a motion for
      summary judgment.


Date: 9/8/2020                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
